          Case 19-32713 Document 367 Filed in TXSB on 07/08/19 Page 1 of 4



                              UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION

                                                              )
In re:                                                        )    Chapter 11
                                                              )
BRISTOW GROUP INC., et al.,1                                  )    Case No. 19-32713 (DRJ)
                                                              )
                                    Debtors.                  )    Jointly Administered
                                                              )

              NOTICE OF AGENDA FOR HEARING ON MOTIONS
    SCHEDULED FOR JULY 10, 2019, AT 2:30 P.M. (PREVAILING CENTRAL TIME),
       BEFORE THE HONORABLE DAVID R. JONES AT THE UNITED STATES
       BANKRUPTCY COURT FOR THE SOUTHERN DISTRICT OF TEXAS, AT
          COURTROOM 400, 515 RUSK STREET, HOUSTON, TEXAS 77002


         1. Debtors’ Application for Entry of an Order Authorizing the Retention and
            Employment of Baker Botts L.L.P. as Co-Counsel for the Debtors and Debtors-in-
            Possession Effective Nunc Pro Tunc to the Petition Date [Docket No. 220].

              Related Documents: Notice of Filing of Revised Proposed Order Authorizing the
              Retention and Employment of Baker Botts L.L.P. as Co-Counsel for the Debtors and
              Debtors-in-Possession Effective Nunc Pro Tunc to the Petition Date [Docket No.
              354].

                  Status: This matter is going forward.



         2. Debtors’ Application for Entry of an Order Authorizing the Retention and
            Employment of Wachtell, Lipton, Rosen & Katz as Co-Counsel for the Debtors and
            Debtors-in-Possession Effective Nunc Pro Tunc to the Petition Date [Docket No.
            221].

              Related Documents: Notice of Filing of Revised Proposed Order Authorizing the
              Retention and Employment of Wachtell, Lipton, Rosen & Katz. as Co-Counsel for



1
     The Debtors in these chapter 11 cases, along with the last four digits of each debtor’s federal tax identification
     number, are: Bristow Group Inc. (9819), BHNA Holdings Inc. (8862), Bristow Alaska Inc. (8121), Bristow
     Helicopters Inc. (8733), Bristow U.S. Leasing LLC (2451), Bristow U.S. LLC (2904), BriLog Leasing Ltd.
     (9764), and Bristow Equipment Leasing Ltd. (9303). The corporate headquarters and the mailing address for
     the Debtors listed above is 2103 City West Blvd., 4th Floor, Houston, Texas 77042.
Case 19-32713 Document 367 Filed in TXSB on 07/08/19 Page 2 of 4



   the Debtors and Debtors-in-Possession Effective Nunc Pro Tunc to the Petition Date
   [Docket No. 355].

       Status: This matter is going forward.



3. Debtors’ Application to Employ and Retain Alvarez & Marsal North America, LLC
   as Financial Advisors to Debtors and Debtors-in-Possession Pursuant to Sections
   327(a) and 328 of the Bankruptcy Code Nunc Pro Tunc to the Petition Date [Docket
   No. 222].

   Related Documents: Notice of Filing of Revised Proposed Order to Employ and
   Retain Alvarez & Marsal North America, LLC as Financial Advisors to Debtors and
   Debtors-in-Possession Pursuant to Sections 327(a) and 328 of the Bankruptcy Code
   Nunc Pro Tunc to the Petition Date [Docket No. 356].

       Status: This matter is going forward.



4. Application of the Debtors Pursuant to 11 U.S.C. §§ 327(a) and 328(a),
   Fed.R.Bankr.P. 2014(), and Bankruptcy Local Rule 2014-1 for Authority to Retain
   and Employ KPMG LLP as Auditor to the Debtors Effective as of the Petition Date
   [Docket No. 224].

   Related Documents: Notice of Filing of Proposed Amended Order Pursuant to 11
   U.S.C. §§ 327(a) and 328(a), Fed.R.Bankr.P. 2014(), and Bankruptcy Local Rule
   2014-1 Authorizing the Retention and Employment of KPMG LLP as Auditor to the
   Debtors Effective as of the Petition Date [Docket No. 357].

       Status: This matter is going forward.



5. Debtors’ Motion for Entry of an Order Establishing Procedures for Interim
   Compensation and Reimbursement of Expenses for Chapter 11 Case Professionals
   [Docket No. 265].

   Related Documents: Notice of Revised Proposed Order Establishing Procedures for
   Interim Compensation and Reimbursement of Expenses for Chapter 11 Case
   Professionals [Docket No. 363].

       Status: This matter is going forward.




                                       2
Case 19-32713 Document 367 Filed in TXSB on 07/08/19 Page 3 of 4



6. Debtors’ Motion for Entry of an Order (i) Authorizing the Debtors to File the Debtors
   Unredacted VIH Assumption Motion and Certain VIH Lease Agreements Under Seal
   and (ii) Granting Related Relief [Docket No. 272].

   Status: This matter is going forward.



7. Debtors’ Motion for Entry of an Order (i) Authorizing the Debtors to Assume Leases
   with VIH Aviation Group Ltd., and (ii) Granting Related Relief [Docket No. 273].

       Status: This matter is going forward.


                      [Remainder Intentionally Left Blank]




                                       3
        Case 19-32713 Document 367 Filed in TXSB on 07/08/19 Page 4 of 4




Dallas, Texas
Dated: July 8, 2019

Respectfully submitted,

BAKER BOTTS L.L.P.                               WACHTELL, LIPTON, ROSEN & KATZ

/s/ Omar J. Alaniz
James R. Prince, State Bar No. 00784791          Richard G. Mason (pro hac vice)
Omar J. Alaniz, State Bar No. 24040402           Amy R. Wolf (pro hac vice)
Kevin Chiu, State Bar No. 24109723               WACHTELL, LIPTON, ROSEN & KATZ
BAKER BOTTS L.L.P.                               51 West 52nd Street
2001 Ross Avenue, Suite 900                      New York, New York 10019
Dallas, Texas 75201-2980                         Telephone: (212) 403-1000
Telephone: (214) 953-6500                        Facsimile: (212) 403-2000
Facsimile: (214) 953-6503                        Email: rgmason@wlrk.com
Email: jim.prince@bakerbotts.com                        arwolf@wlrk.com
omar.alaniz@bakerbotts.com
        kevin.chiu@bakerbotts.com
                                                 Proposed Co-Counsel to the Debtors and Debtors
-and-                                            in Possession

Emanuel C. Grillo (pro hac vice)
Chris Newcomb. (pro hac vice)
BAKER BOTTS L.L.P.
30 Rockefeller Plaza
New York, New York 10112-4498
Telephone: (212) 408-2500
Facsimile: (212) 408-2501
Email: emanuel.grillo@bakerbotts.com
       chris.newcomb@bakerbotts.com


Proposed Co-Counsel to the Debtors and Debtors
in Possession
